 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 COLLEEN M. KENNEDY
   STEVEN S. TENNYSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for the United States

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA, ex rel.,                  CASE NO. 2:16-CV-2670-TLN-CKD
     KRISTINE DAVENPORT,
12                                                       ORDER ON THE JOINT STIPULATION OF
                                  Plaintiff,             DISMISSAL BY THE PARTIES
13
                            v.
14
     PLUM HEALTHCARE GROUP, LLC AND
15   MCKINLEY PARK CARE CENTER,

16                                Defendants.

17

18          Upon consideration of the Joint Stipulation of Voluntary Dismissal by the United States, the

19 Relator, and the Defendants pursuant to the terms of the Settlement Agreement between the parties, and

20 for good cause shown,

21          IT IS HEREBY ORDERED that the First and Second Causes of Action are hereby dismissed

22 with prejudice as to Relator and with prejudice as to the United States for the Covered Conduct as set

23 forth in the Settlement Agreement;

24          IT IS FURTHER ORDERED that Relator’s Third Cause of Action for retaliation against

25 Defendants under 31 U.S.C. § 3730(h) and for reasonable expenses, attorneys’ fees, and costs against

26 Defendants under 31 U.S.C. § 3730(d)(1) shall remain pending and this Court shall retain jurisdiction

27 over those claims until such time as those issues are fully and finally resolved.

28          IT IS FURTHER ORDERED that this Court shall retain jurisdiction to enforce the terms of the

      ORDER
                                                         1
 1 Settlement Agreement in this action.

 2         IT IS SO ORDERED.

 3

 4 DATE: July 9, 2021
                                              Troy L. Nunley
 5
                                              United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      ORDER
                                          2
